On Motion For Rehearing
PER CURIAM.
On motion for rehearing or in the alternative to transfer to the Supreme Court appellants’ counsel have shown that a motion for directed verdict was in fact filed at the close of all the evidence but through their error the motion was not included in the transcript filed herein. We have considered the issue of submissibility under Civil Rule 79.04, V.A.M.R., and conclude there was no manifest injustice in submitting to the jury the issue of defendants’ humanitarian negligence. The motion is denied.